Case 2:18-cv-00617-RGK-GJS Document 90-21 Filed 03/25/19 Page 1 of 1 Page ID
                                 #:1808


 1 John F. Cove, Jr. (SBN 212213)
   Emily V. Griffen (SBN 209162)
 2 SHEARMAN & STERLING LLP
                         th
 3 535 Mission Street, 25 Floor
   San Francisco, CA 94105
 4 Telephone: +1.415.616.1100
   Facsimile: +1.415.616.1199
 5 Email: john.cove@shearman.com
   Email: emily.griffen@shearman.com
 6
 7 Jerome S. Fortinsky (admitted pro hac vice)
   SHEARMAN & STERLING LLP
 8 599 Lexington Avenue
   New York, NY 10022-6069
 9 Telephone: +1.212.848.4000
10 Facsimile: +1.212.848.7179
   Email: jfortinsky@shearman.com
11
   Counsel for Defendant Mizuho Bank, Ltd.
12
13                      UNITED STATES DISTRICT COURT

14                    CENTRAL DISTRICT OF CALIFORNIA

15                             LOS ANGELES DIVISION

16 JOSEPH LACK,                             Case No. 2:18-CV-00617-RGK-GJS

17                    Plaintiff,            EXHIBIT 20
                                            DOCUMENT PROPOSED TO BE
18              v.                          FILED UNDER SEAL

19 MIZUHO BANK, LTD. and MARK
   KARPELES,
                                            Date:        April 15, 2019
                                            Time:        9:00 a.m.
20              Defendants.                 Courtroom:   Courtroom 850
                                            Judge:       Hon. R. Gary Klausner
21
22
23
24
25
26
27
28
                                             CASE NO. 2:18-CV-00617-RGK-GJS
